Citation Nr: 0217212	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for service connected 
right knee disability, currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from August 1995 to November 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO) that continued the evaluation of the veteran's 
service connection patellofemoral syndrome of the right knee 
at 10 percent.

In March 2002, the veteran requested a hearing at the RO 
before a local hearing officer.  A hearing at the RO was 
scheduled in April 2002, to which the veteran failed to 
appear.  Therefore, this case is being processed as though 
the hearing request has been withdrawn.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to an 
increased rating for service connected right knee 
disability, currently evaluated at 10 percent has been 
obtained by the RO.

2. The veteran's right knee disability is manifested by 
complaints of pain with noncompensable limitation of motion 
and infrequent subluxation.  No more than slight knee 
impairment is shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326, and Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 
(2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the claim for entitlement to an increased 
rating for service connected right knee disability, 
currently evaluated at 10 percent.  Thus, no further 
assistance to the veteran is required to comply with the 
duty to assist him as to this issue.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  In this regard there has been 
notice as to information needed, a VA examination has been 
provided, and there has been a rating decision and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran and his representative through letters and the 
statement of the case, have been notified as to evidence and 
information necessary to substantiate the claim.  The 
discussions in the rating decision, the statement of the 
case (SOC), and letters sent to the veteran collectively 
informed him of what evidence he must obtain and which 
evidence VA would seek to obtain, as required by section 
5103(a), as amended by the VCAA, and by § 3.159(b), as 
amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, it appears that 
all pertinent evidence has been obtained.  Therefore, there 
is no evidence that there are additional records that should 
or could be obtained, nor is there evidence that other 
development is necessary.  Thus, no further assistance to 
the veteran is required to comply with the duty to assist 
him.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Additionally, it is noted that at the December 2001 VA 
examination, the claims file was not reviewed.  However, in 
this case there is no showing that the examination report 
provides a substantially different picture of the veteran's 
disability than the evidence in the claims file.  
Furthermore, it appears that applicable and appropriate 
history was recorded.  Therefore, there is no need to 
provide a new examination for this reason.  It is 
additionally noted that this case arises from a rating 
action based on a review examination, rather than a request 
by the veteran for a higher evaluation for his service 
connected disability

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving 
a joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 
4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  The Court 
remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is 
used repeatedly over time.  The Court also held that the 
examiner should be asked to determine whether the joint 
exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to 
be expressed in terms of additional range of motion loss due 
to any pain, weakened movement, excess fatigability, or 
incoordination.

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase 
in the disability rating is at issue, it is the present 
level of disability which is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The veteran's service connected patello-femoral syndrome of 
the right knee is considered an unlisted disability in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
therefore, it is permissible to rate under a closely related 
disease or injury.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2002).  Therefore, 
the veteran's right knee disability can be rated under 
Diagnostic Code (DC) 5257 for other impairment of the knee, 
including recurrent subluxation or lateral instability.  
Under this code, a disability evaluation of 10 percent is 
warranted when there is slight impairment or recurrent 
subluxation or lateral instability.  An evaluation of 20 
percent is assignable when there is moderate impairment or 
recurrent subluxation or lateral instability.  An evaluation 
of 30 percent is assignable when there is severe impairment 
or recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).

The veteran may also be rated under the Diagnostic Codes 
pertaining to limitation of motion, which include the 
following:

Diagnostic Code 5256 relates to ankylosis of the knee.  
Under this code, ankylosis of the knee in a favorable angle 
in full extension, or in slight flexion between 0 degrees 
and 10 degrees warrants a 30 percent evaluation.  Ankylosis 
of the knee in flexion between 10 degrees and 20 degrees 
warrants a 40 percent evaluation.  Ankylosis of the knee in 
flexion between 20 degrees and 45 degrees warrants an 
evaluation of 50 percent.  Extremely unfavorable ankylosis 
of the knee, in flexion at an angle of 45 degrees or more 
warrants an evaluation of 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2002).

Diagnostic Code 5260 relates to evaluations for limitation 
of flexion of the leg.  Under this code, a noncompensable 
evaluation is assignable when flexion is limited to 60 
degrees.  When flexion is limited to 45 degrees, a 10 
percent evaluation is assignable.  When flexion is limited 
to 30 degrees, a 20 percent rating is assignable.  When 
flexion is limited to 15 degrees a 30 percent evaluation is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

Diagnostic Code 5261 relates to evaluations for limitation 
of extension of the leg.  Under this code, a noncompensable 
evaluation is assignable when extension is limited to 5 
degrees.  When extension is limited to 10 degrees, a 10 
percent evaluation is assignable.  When extension is limited 
to 15 degrees a 20 percent evaluation is assignable.  When 
extension is limited to 20 degrees, a 30 percent evaluation 
is assignable.  When extension is limited to 30 degrees, a 
40 percent evaluation is assignable.  When extension is 
limited to 45 degrees, a 50 percent evaluation is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  
A full range of knee motion is from 0 degrees extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

It is noted that the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that a 
service-connected disability may be assigned separate 
disability ratings under more than one diagnostic code, as 
long as none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion due to arthritis (rated under Diagnostic Codes 
5003, 5010, 5260, 5261).  See VAOPGCPREC 23-97.  However, 
these provisions are inapplicable in the current case as 
there is no showing on current clinical evaluation of 
arthritis of the right knee.

On VA examination in December 2001, the veteran denied overt 
injury to knee, operative history, or steroid injections.  
He complained of pain in the right knee 100 percent of the 
time.  He did not use over the counter analgesics but used 
shark cartilage supplements which had helped with the pain.  
He reported that ice helped but heat did not.  He did not 
use a knee brace.  He reported subluxation, once yearly but 
this did not result in any significant falls or injuries.  
He reported that the knee would not "lock-up".  He could 
walk without limitation unless on concrete or cement floors 
and then he had weakness.  He stated that he was able to 
stand for 30 minutes.  He could only sit for five to ten 
minutes, especially if the knees were in a fully flexed 
position.  He had no problem ascending or descending stairs.  
On examination, the veteran was able to ambulate the length 
of the hallway to the examination room, which was 
approximately 200 feet, both before and after the 
examination, keeping pace with the examiner and he was not 
noted to have alteration in gait, distress, or require the 
use of assertive devices.  The veteran had no difficulty 
with tandem gait.  There was symmetrical strength of the hip 
flexors and extensors, quadriceps and hamstrings, and ankle 
flexion and dorsiflexion.  There was bilateral brisk 
patellar deep tendon reflexes.  There was crepitus with 
extension but not with flexion of the right knee.  There was 
no anterior, posterior, medial, or lateral instability.  
There was no patellar hypermotility.  Flexion was possible 
to the full degrees of normal, to 135 degrees without stress 
for the veteran.  There appeared to be some fluid 
collection, distal to the patella, medial and lateral, 
without erythema, tenderness to palpation, or other edema.  
The veteran was able to demonstrate heel to shin maneuver 
for coordination testing in the lower extremities without 
difficulty.  The diagnosis after x-ray was essentially 
radiographically normal right knee with small sclerotic bone 
island only.  

Therefore, in this case, the veteran's right knee disability 
currently is manifested by reports of subluxation once a 
year, as such there is no clinical evidence of more than a 
slight impairment due to recurrent subluxation or lateral 
instability.  Therefore, a rating in excess of 10 percent 
under Diagnostic Code 5257 is not warranted.  Additionally, 
there is no evidence of limitation of motion of the right 
knee that would be compensable under any of the Diagnostic 
Codes related to limitation of motion; therefore, a rating 
in excess of 10 percent for limitation of motion of the 
right knee is not warranted.  Therefore, the preponderance 
of the evidence establishes that the symptoms do not meet 
the criteria for an increased rating based on limitation of 
motion.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.

The provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and functional limitations have been taken into 
consideration.  The veteran's reports of pain have been 
taken into account in the rating assigned.  However, a 
higher rating is not available as there is no showing that 
functional loss is equivalent to compensable limitation of 
motion nor is there any showing of more than slight 
disability of the right knee.


ORDER

Entitlement to a rating in excess of 10 percent for service 
connected right knee disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

